DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-13,15,16,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neubauer et al. USP 6,645,134.
	Neubauer discloses, regarding claim 1, a method, and regarding claim 7, a product created according to a process comprising:
folding a strip of paper about in half to form a first folded strip (see fig.3G);
folding the first folded strip about a point that is about two-thirds a length of the first folded strip to form a second folded strip comprising an exposed portion that is about a third the length of the first folded strip (see fig.3H); 
folding the second folded strip about in half to form a third folded strip (see fig.3I);
before folding the third folded strip, applying a spot of glue (100) on the third folded strip;
folding the third folded strip about in half to form a fourth folded strip (104).
Regarding claims 2,8, further comprising:
folding, before folding the strip of paper in half, a sheet of paper into an accordion shape and collapsing pleats of the accordion shape into the strip of paper, wherein folding the sheet of paper into the accordion shape is performed in a first folding station (210) of a folding machine (fig.5, C10/L1-12), and 
after collapsing the pleats and before folding the strip, sending the strip into a second folding station (212) for folding the strip, the second folding station being oriented orthogonally to the strip (fig.5, C10/L1-12); 
applying a second spot of glue onto the exposed portion, before folding the third folded strip (“one or more drops of adhesive 100 (fig.4D) may be applied to the folded article”, as disclosed in C8/L48-50).
Regarding claim 3, wherein folding the sheet of paper into an accordion shape and collapsing the pleats is performed in a first folding station (210) of a folding machine (fig.5, C10/L1-12), and wherein the method further comprises:
after collapsing the pleats and before folding the strip (fig.5), sending the strip into a second folding station (212) for folding the strip, the second folding station being oriented orthogonally to the strip (C10/L8-12; at least the direction of folding, with respect to the perspective of the strip, is orthogonally oriented).
	Regarding claims 4,9, wherein the fourth folded strip comprises three rounded, outer edges (88,96,and unnumbered crease inside of 96) at one end (fig.4A,C,D) and a single rounded outer edge (fold 102) at an opposite end (fig.4D).
	Regarding claims 5,10, further comprising: attaching the fourth folded strip to a container (C1/L7-18).
	Regarding claims 6,11, wherein the container holds medication (C1/L7-18).
Regarding claim 12, a product comprising:
a sheet of folded paper (70) (fig.1) comprising: 
a first fold around about a center of a strip of paper (at 88, fig.4A), 
a second fold within the first fold at about a two-thirds of a first length of the first fold of the strip (at 92, fig.4B), 
a third fold within the second fold (at 96, fig.4C) at about a half of a second length of the second fold of the strip; 
a fourth fold within the third fold at about a half of a third length of the third fold of the strip (at 102, fig.4D), and 
a spot of glue (100) within the fourth fold (fig.4D).
	Regarding claim 13, wherein the sheet of folded paper further comprises:
	an accordion fold, wherein the accordion fold comprising a plurality of collapsed pleats (see figs.3A-3F).
	Regarding claim 15, wherein, when folded, the first end of the sheet of folded paper comprises three rounded outer edges (88,96, and unnumbered crease inside of 96) and a second, opposite end of the sheet of folded paper comprises a single rounded outer edge (fold 102).
	Regarding claim 16, wherein the three rounded outer edges comprise a total first thickness about equal to a second thickness of the single rounded outer edge (fig.4D).
	Regarding claim 20, wherein a first thickness of the spot of glue (100) is less than or equal to a thickness of an edge of the first fold (as shown by the final product of fig.2).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Neubauer et al. USP 6,645,134.
	Neubauer discloses substantially all the limitations of the claims (see ¶3), but does not expressly disclose wherein the sheet of paper, prior to folding, is about 68 centimeters by about 48 centimeters; however, before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the sheet of paper, prior to folding, to be about 68 centimeters by about 48 centimeters since a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
6.	Claims 14,17,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        9/29/2022